Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/13/2021 has been entered. Claims 1-5, 7-12 are pending. Applicant’s amendment to the claims, have overcome the claim objections in the non-final rejection mailed 6/11/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (US 2017/0030547) (hereinafter Yasuda).
Re claim 9: Yasuda discloses a method for mounting a lighting apparatus, wherein a light source device (100, fig. 10) comprising a light source (111, fig. 10) and a light source carrier (110, fig. 10) is brought into and fixed in a reference aligning position (position of 110, fig. 2) relative to an optics device (130, fig. 10) having an abutment surface (surface of 130 contacting bottom surface of 112, fig. 10) and lugs (133, fig. 10) projecting from the abutment surface (see fig. 10), wherein in a first step, the light source carrier (110) is positioned at an  abutment surface (surface of 130 contacting bottom surface of 112) of the optics device (130), wherein in a second 

Re claim 10: Yasuda discloses the light source carrier (111, fig. 10) is positioned at the optics device (130, fig. 10) via at least two bearing points (points where 152 are located, see fig. 2), wherein the light source carrier (111) is fixed at a first bearing point (point of middle 152, fig. 2) in the plane of extent (horizontal plane of 152), and wherein the light source carrier (111) is displaced at a second bearing point (point of side 152, fig. 2) in aligning direction (111 can be slid horizontally in a left direction, fig. 10) in a principal emitting direction (left direction, fig. 10) of the lighting apparatus (100) until the reference aligning position is reached (see fig. 10).

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner notes that it is possible for the carrier 110 to be aligned or shifted to the right direction in figure 10.
	Regarding applicant's argument that "this feature cannot be used for aligning…", the examiner once again notes that the claim does not recite any step of aligning or a shifting of the plane of extend. Furthermore, the examiner notes that the width of the recess 151b allows the lug 133 to be shifted to the right in figure 10. 

Allowable Subject Matter
Claims 1-5, 7-8, and 11-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
claim 1, and wherein the light source (6) is fastened in a reference aligning position relative to the optics device (2), wherein the light source carrier (7) is fastened, in the reference aligning position of the light source (6), between the abutment surface (18) of the optics device (2) and an abutment surface (11) of the cooling device (3), via at least first and second bearing points provided on the abutment surface of the optics device (2), wherein the first bearing point is adapted to fix the light source carrier (7) in a plane of extent (E) of the abutment surface (18), and the second bearing point is adapted to allow the light source carrier (7) to be displaceable in a direction extending perpendicular to the plane of extent (E) of the abutment surface (18) with respect to claim 12.

However, Yasuda, does not include the light source carrier (7) is adapted to being fastened, in the reference aligning position of the light source (6), between the abutment surface (18) of the optics device (2) and an abutment surface (11) of the cooling device (3), contacting both the abutment surface of the optics device (2) and the abutment surface of the cooling device (3), via at least first and second bearing points provided on the abutment surface of the optics device (2), wherein the first bearing point is adapted to fix the light source carrier (7) in a plane of extent (E) of the abutment surface (18), and the second bearing point is adapted to allow the light source carrier (7) to be displaceable in a direction extending perpendicular to the plane of extent (E) of the abutment surface (18) with respect to claim 1; wherein the light source (6) is fastened in a reference aligning position relative to the optics device (2), wherein the light source carrier (7) is fastened, in the reference aligning position of the light source (6), between the abutment surface (18) of the optics device (2) and an abutment surface (11) of the cooling device (3), via at least first and second bearing points provided on the abutment surface of the optics device (2), wherein the first bearing point is adapted to fix the light source carrier (7) in a plane of extent (E) of the abutment surface (18), and the second bearing point is adapted to allow the light source carrier (7) to be displaceable in a direction extending perpendicular to the plane of extent (E) of the abutment surface (18) with respect to claim 12 as required by the claim and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mornet et al. (US 2017/0211768) and Tsukada et al. (US 2016/0312971) disclose a similar lighting apparatus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875